internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no tam-114540-02 cc psi b7 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer location plant x y issue are natural_gas liquids that are removed from a gas stream in a gas plant before the gas is first sold eligible for the credit provided in sec_29 of the internal_revenue_code as gas_produced_from_a_tight_formation tam-114540-02 conclusion natural_gas liquids that are removed from a gas stream in a gas plant before the gas is first sold are not eligible for the sec_29 credit as gas_produced_from_a_tight_formation facts taxpayer holds interests in a number of gas wells in location that produce mostly from two formations one of which is a designated tight formation the gas from these wells is transported to taxpayer’s plant near location at the plant condensate is removed from the gas stream before the inlet meter of the plant from the remaining gas stream the natural_gas liquids ngls also are removed and sold in liquid form through an intrastate liquid pipeline the remaining dry gas stream is sold in gaseous form at the tailgate of the plant to various purchasers in the interstate gas market on its federal_income_tax returns for its x through y tax years taxpayer claimed the sec_29 credit for the entire gas stream produced from its wells the entire gas stream included those hydrocarbons which were sold as dry gas at the tailgate of the plant mostly methane and the ngls sold in liquid form mostly ethane and propane law and analysis sec_29 provides a credit for the taxable_year for qualified_fuel sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_29 defines the term qualified_fuels to include gas_produced_from_a_tight_formation sec_29 provides that except as provided in sec_29 the determination of whether any gas is produced from geopressured brine devonian_shale coal_seams_or_a_tight_formation shall be made in accordance with sec_503 of the natural_gas policy act of sec_29 provides that the term gas_produced_from_a_tight_formation only includes gas from a tight formation -- i which as of date was committed or dedicated to interstate commerce as defined in sec_2 of the natural_gas policy act of as in effect on the date of the enactment of this clause or ii which is produced from a well drilled after such date of enactment tam-114540-02 the legislative_history underlying sec_29 and its statutory language show that the credit for gas_produced_from_a_tight_formation is closely tied to the intent and policies of the natural_gas policy act of ngpa prior to sec_29 provided that gas_produced_from_a_tight_formation included only i gas the price of which was regulated by the united_states and ii gas for which the maximum lawful price applicable under the ngpa was at least percent of the then applicable price under sec_103 of the ngpa thus only gas that was regulated under the ngpa was eligible for the sec_29 credit as gas from a tight formation the ngpa which was passed on date gave the federal energy regulatory commission ferc the authority to regulate ceiling prices of first sales of various types of gas one such type of gas was high-cost gas which was defined in sec_107 of the ngpa as gas below big_number feet gas_from_geopressured_brine gas from devonian_shale and gas produced under such other conditions as the commission determined to present extraordinary risks or costs it was under this last category that ferc defined the term tight formation and promulgated regulations allowing gas from a tight formation to receive the higher ceiling prices of high-cost gas the ngpa provided for the phased deregulation of natural_gas various categories of gas were deregulated over a period of time only sec_103 wells committed or dedicated to interstate commerce remained regulated throughout the life of the ngpa the wellhead decontrol act of pub_l_no 103_stat_157 provided for the permanent decontrol of all first-sales gas prices effective date thus under the wellhead decontrol act all previously regulated gas was deregulated as of date in ferc issued order no which provided that regulated tight formation gas produced from wells drilled after date would no longer qualify for an incentive price under the ngpa as a result of this order tight formation gas produced from wells drilled after date was not eligible for the sec_29 credit because it was no longer regulated gas the cumulative effect of the legislation and the ferc order was that as of date the sec_29 credit was no longer available to gas produced from tight formations in response congress amended sec_29 as part of the omnibus budget reconciliation act of pub_l_no 104_stat_1388 congress noted in the legislative_history underlying sec_29 that a s a cumulative result of various legislative and regulatory actions that have occurred since sec_29 credit was enacted the credit presently is not and no longer will be available for any such gas as of january h_r rep no 101st cong 2d sess the senate report underlying sec_29 states as follows tam-114540-02 specifically the bill treats as qualifying tight formation gas any gas_produced_from_a_tight_formation which is produced from a well drilled after date or which as of date was committed or dedicated to interstate commerce within the meaning of sec_2 of the natural_gas policy act of as in effect on the date of enactment of this bill wells producing gas that was not committed or dedicated to interstate commerce as of date and thus was subject_to decontrol under provisions of the natural_gas policy act of will not qualify for the credit under the bill cong rec s15674 date see also h_r rep no 101st cong 2d sess conference_report the legislative_history under the amendment to sec_29 indicates that the purpose of the amendment was to reinstate the credit for gas that was eligible for the credit prior to deregulation the senate report described the reasons for the new provisions as follows the committee does not believe that under the current economic environment provision of the credit to tight formation gas should be linked to a requirement that the price for such gas be subject_to federal regulation the committee believes that reinstatement of the production credit for tight formation gas is desirable in order to accelerate increase in natural_gas production emphasis added under the bill gas produced from certain tight formations is reinstated as qualifying for the sec_29 credit and any requirement that such gas be regulated for price incentives is repealed emphasis added cong rec s15674 date the legislative_history does not indicate any intention to expand the scope of the credit to cover additional fuels or broaden the definition of existing ones therefore only gas that qualified as gas from a tight formation under former sec_29 qualifies as gas from a tight formation under current sec_29 accordingly whether the ngls in this case are eligible for the credit as gas_produced_from_a_tight_formation depends on whether they were subject_to regulation under the ngpa the ngpa provided for the regulation of ceiling prices of first sales of various types of natural_gas the ngpa however did not provide a detailed definition of the term natural_gas sec_2 of the ngpa simply provided that the term natural_gas means either natural_gas unmixed or any mixture of natural and artificial gas ferc regulatory orders interpreting the ngpa however shed light on what commodities were not considered to be gas for purposes of the ngpa tam-114540-02 ferc order no for example implemented sec_110 of the ngpa which provided that the price for the first sale of natural_gas was not considered to have exceeded the maximum lawful price applicable to the first sale of the natural_gas if the first sale price exceeded the maximum lawful price to the extent necessary to recover production-related costs order no states as follows all of this suggests that costs which attend the production of natural_gas can be broken down into three categories costs necessary to bring the gas out of the ground and to the wellhead the costs of finding the gas of drilling and providing facilities and the costs of maintaining production_costs which go to the production and handling including separation storage and transportation of nongas commodities like oil and natural_gas liquids emphasis added in implementing the natural_gas act we find that oil and liquids are not included in the definition of natural_gas this was true in pipeline rate cases where the issue is one of jurisdiction and it was true after the inauguration of producer rate regulation given this history and given the view that whatever else our jurisdiction under the ngpa may go to it does not go to setting prices for oil and natural_gas liquid production fed reg therefore under the ngpa the ngls were not considered gas but rather non-gas commodities outside the jurisdiction of the ngpa we note as well that the purpose of the ngpa was to regulate prices of first sales of gas the concept of the ngpa’s first sale requires that the sec_29 credit be calculated based on the btu value of the gas at the point of sale not at the point of production the first sale of gas in this case was made at the tailgate of the plant and included only the dry gas although the ngls were produced as gas at the wellhead they were subsequently separated and sold as liquids which were outside the jurisdiction of the ngpa accordingly we conclude that the ngls that are removed from a gas stream in a gas plant before the first sale of gas are not eligible for the sec_29 credit as a gas from tight formation caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
